       Case 7:17-cv-00539-VB-AEK Document 161 Filed 10/20/20 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
JEROME ANDERSON,                                              :
                                   Plaintiff,                 :
v.                                                            :
                                                              :   OPINION AND ORDER
SGT. ROBERT OSBORNE;                                          :
C.O. MATTHEW ERNST;                                           :   17 CV 539 (VB)
C.O. JAMES HENNIG; and                                        :
C.O. ROBERT SNEDEKER,                                         :
                                   Defendants.                :
--------------------------------------------------------------x

Briccetti, J.:

        Plaintiff Jerome Anderson commenced this action pursuant to 42 U.S.C. § 1983, alleging

defendants Sergeant (“Sgt.”) Robert Osborne and Correction Officers (“C.O.s”) Matthew Ernst,

James Hennig, and Robert Snedeker, among others, used excessive force against plaintiff, in

violation of his Eighth Amendment right to be free from cruel and unusual punishment, while he

was incarcerated at Green Haven Correctional Facility (“Green Haven”).

        On February 14, 2020, after a four-day trial, the jury returned a verdict in plaintiff’s

favor. On February 24, 2020, the Court entered Judgment for plaintiff, comprising

compensatory damages in the amount of $75,000 against all four defendants, as well as punitive

damages of $275,000 against Sgt. Osborne, $125,000 against C.O. Ernst, $125,000 against C.O.

Hennig, and $50,000 against C.O. Snedeker. (Doc. #133).

        Now pending is defendants’ renewed motion for judgment as a matter of law (“JMOL”)

pursuant to Rule 50(b), or, in the alternative, for a new trial pursuant to Rule 59, or to vacate or

remit the damages awards. (Doc. #146).

        For the following reasons, the motion is DENIED.



                                                         1
      Case 7:17-cv-00539-VB-AEK Document 161 Filed 10/20/20 Page 2 of 18




                                          DISCUSSION

I.     Renewed Motion for JMOL

       Defendants argue (i) there is a complete absence of evidence to support a finding that

plaintiff’s injuries were proximately caused by defendants, (ii) the verdict against C.O. Snedeker

was sheer conjecture, and (iii) plaintiff’s injuries demonstrate that any use of force against him

was de minimis.

       The Court disagrees.

       A.      Legal Standard

       On a motion for JMOL under Rule 50(b), “a court may set aside the verdict only if there

exists such a complete absence of evidence supporting the verdict that the jury’s findings could

only have been the result of sheer surmise and conjecture, or the evidence in favor of the movant

is so overwhelming that reasonable and fair minded persons could not arrive at a verdict against

it.” Cash v. County of Erie, 654 F.3d 324, 333 (2d Cir. 2011). 1

       In reviewing a Rule 50 motion, the court “‘must draw all reasonable inferences in favor

of the nonmoving party, and it may not make credibility determinations or weigh the evidence.’”

Cross v. N.Y.C. Transit Auth., 417 F.3d 241, 247 (2d Cir. 2005) (quoting Reeves v. Sanderson

Plumbing Prods. Inc., 530 U.S. 133, 150 (2000)). The court cannot “substitute its judgment for

that of the jury.” Wiercinski v. Mangia 57, Inc., 787 F.3d 106, 112 (2d Cir. 2015). For these

reasons, the movant’s burden in securing relief is “particularly heavy after the jury has

deliberated in the case and actually returned its verdict.” Cross v. N.Y.C. Transit Auth., 417

F.3d at 248.


1
       Unless otherwise indicated, case quotations omit all internal citations, quotations,
footnotes, and alterations.

                                                 2
      Case 7:17-cv-00539-VB-AEK Document 161 Filed 10/20/20 Page 3 of 18




        “Because the Rule 50(b) motion is only a renewal of the preverdict motion, it can be

granted only on grounds advanced in the preverdict motion.” Lore v. City of Syracuse, 670 F.3d

127, 153 (2d Cir. 2012) (quoting Fed. R. Civ. P. 50 Advisory Committee Note (2006)). “As to

any issue on which proper Rule 50 motions were not made, JMOL may not properly be granted

. . . unless that action is required to prevent manifest injustice.” Id.

        B.      Application

        Here, although the parties’ respective views of what happened were hotly disputed at

trial, the record contains sufficient evidence supporting the jury’s verdict, and the evidence in

favor of defendants is not so overwhelming that reasonable and fair-minded persons could not

have arrived at a verdict against defendants.

        C.O. Ernst testified that at about 7:00 p.m. on April 11, 2015, he observed plaintiff acting

suspiciously in the E&F recreation yard (“E&F yard”) at Green Haven, and as a result he was

brought by C.O. Ernst to the F&G Corridor to be pat-frisked by C.O. Hennig. C.O. Hennig

testified he found two white pills later identified as Neurontin, a pain killer, in plaintiff’s pocket,

and requested that Sgt. Osborne report to the F&G Corridor to question plaintiff. C.O.s Ernst

and Hennig and Sgt. Osborne all testified that after Sgt. Osborne began to question plaintiff,

plaintiff became irritated, punched Sgt. Osborne in the face, and also punched C.O. Hennig while

Sgt. Osborne and C.O.s Ernst and Hennig attempted to restrain plaintiff. C.O. Ernst further

testified that plaintiff was then successfully restrained and placed in handcuffs, and other officers

came and escorted plaintiff away. C.O. Snedeker testified that he responded to the F&G

Corridor after plaintiff was already restrained and in handcuffs, and thereafter escorted plaintiff




                                                   3
      Case 7:17-cv-00539-VB-AEK Document 161 Filed 10/20/20 Page 4 of 18




to the Special Housing Unit (“SHU”). Following an examination by medical staff, plaintiff was

taken to an outside hospital for further evaluation.

       Defendants’ theory of the case suggested it was possible for plaintiff to have snuck out of

his cell on E-Block and entered the E&F yard on April 11, 2015, and that he did so. For

instance, non-party Deputy Superintendent of Security, Thomas Melville, testified that an inmate

may join a medication escort simply by telling the escorting officer that he needed to visit the

infirmary for medication, and also that an escorting officer typically would not know whether

any particular inmate had a loss of recreation restriction at the time. C.O. Hennig testified that

he completed the 7:00 p.m. E-Block medication run on April 11, and did not know if any of the

inmates on the medication run were prohibited from recreating at the time. Thus, defendants

submitted, it was possible for plaintiff to have joined the April 11 medication run around 7:00

p.m., and then continued to the E&F yard for recreation after the medication run. Accordingly,

defendants submitted plaintiff snuck out of his cell on E-Block around 7:00 p.m. with the group

of inmates who were escorted by C.O. Hennig to the infirmary to receive medication, and,

thereafter, to the E&F yard for recreation, which is how plaintiff wound up in the E&F yard.

       Plaintiff’s version of the April 11 incident was very different. He testified that two weeks

before the incident, he was interviewed by an investigator from the Office of Special

Investigations (“OSI”) concerning “[s]omething about a Sergeant and sexual harassment.” (Tr.

414). Plaintiff stated that during this interview, other inmates and officers were present in the

area when plaintiff was questioned by the OSI investigator, including Sg. Osborne. (Tr. 333).

       Plaintiff further testified that on the evening of April 11 he was not in the E&F yard, but

rather in his cell. He testified he could not have been in the E&F yard because, at the time, he



                                                  4
      Case 7:17-cv-00539-VB-AEK Document 161 Filed 10/20/20 Page 5 of 18




was on a “loss of recreation” restriction and “was not allowed to go outside . . . with regular

population.” (Tr. 334–35). He claimed that C.O. Hennig came to his cell and brought plaintiff

to the F&G Corridor, an area without video surveillance. According to plaintiff, C.O. Hennig

told him a sergeant wanted to speak with him.

       Plaintiff further testified that Sgt. Osborne and C.O. Ernst were waiting in the F&G

Corridor when C.O. Hennig and plaintiff arrived. According to plaintiff, Sgt. Osborne asked

plaintiff what he had told the OSI investigator two weeks prior, and plaintiff responded that he

did not want to discuss the matter. Plaintiff testified Sgt. Osborne then told plaintiff to place his

hands on the wall, and then punched plaintiff in the face. Plaintiff further testified that Sgt.

Osborne, along with C.O.s Hennig and Ernst, continued to strike plaintiff, pushed him to the

floor, and stomped, hit, and kicked him while he was on the floor. Plaintiff also testified that

several other officers came and joined in the beating, and that the beating lasted for several

minutes.

       The jury plainly credited plaintiff’s version of events, which is supported by testimony

and record evidence. Indeed, plaintiff was not on medication on April 11, 2015, and there was

no evidence he received medication from the infirmary on that date. Accordingly, the jury had

sufficient reason to believe plaintiff was not among the group of E-Block inmates who were

escorted to the infirmary around 7:00 p.m. and then escorted to the E&F yard to recreate.

Indeed, C.O. Hennig testified that if plaintiff had visited and received medication from the

infirmary on April 11, there likely would be a record of such event. No such record was

presented at trial. Moreover, correction officers did not find any medication in plaintiff’s cell

during a search following the April 11 incident.



                                                   5
      Case 7:17-cv-00539-VB-AEK Document 161 Filed 10/20/20 Page 6 of 18




        In addition, the record evidence demonstrates that on April 11, 2015, plaintiff was on

restricted recreation status, meaning he was not allowed to be in the E&F yard with general

population to recreate. Accordingly, although defendants’ theory of the case was that plaintiff

left his cell with C.O. Hennig and other inmates for the 7:00 p.m. escort to the infirmary and,

thereafter, the E&F yard (because C.O. Hennig was not aware plaintiff was on restricted

recreation), the jury clearly discredited this theory in view of plaintiff’s recreation restriction and

absence of any need to visit the infirmary on that date.

        Moreover, the record contains sufficient evidence for the jury to have believed plaintiff’s

injuries were more than de minimis. Testimony and other record evidence demonstrated that

when plaintiff was taken to the medical clinic for an evaluation following the incident, infirmary

staff decided to send plaintiff to an outside hospital for further evaluation because of significant

swelling in his upper thigh area and to confirm plaintiff did not have any broken bones. The

medical evidence further indicated plaintiff sustained bruising on his hands and toes, scrapes to

his body, was ambulating with a limp, and complained of pain to his head, ribs, and other parts

of his body. Given this evidence, the jury had sufficient reason to believe plaintiff’s injuries

were more than de minimis, and that Green Haven medical staff would not have sent plaintiff for

an outside evaluation had plaintiff sustained only minor injuries.

        As an additional matter, the jury concluded plaintiff did not prove by a preponderance of

the evidence that two other defendants, C.O.s Warren Freeman and Jose Morel, used excessive

force against plaintiff. During trial, plaintiff testified that those defendants escorted plaintiff

from the F&G Corridor to the SHU after the assault, and later to the infirmary, and that those




                                                   6
      Case 7:17-cv-00539-VB-AEK Document 161 Filed 10/20/20 Page 7 of 18




defendants used excessive force during the escort. The jury’s verdict in favor of C.O.s Freeman

and Morel further demonstrates the jury’s careful discrimination as to the evidence.

       Finally, because C.O. Snedeker testified he was in the F&G Corridor at around the same

time as the excessive force incident, and because plaintiff testified “other officers” in addition to

Sgt. Osborne, C.O. Hennig, and C.O. Ernst came and joined in the beating, drawing all

reasonable inferences in plaintiff’s favor, there was some evidence supporting the jury’s verdict

that C.O. Snedeker was one of the other officers. Although C.O. Snedeker testified he arrived at

the scene only after plaintiff was restrained and in handcuffs, this created a disputed issue of fact

that the jury resolved in plaintiff’s favor. Indeed, plaintiff’s version of the events suggests that

all the defendants, including C.O. Snedeker, fabricated a story to cover up their assault of

plaintiff. Thus, plaintiff’s version suggests that C.O. Snedeker lied about his involvement in the

incident. The jury resolved this credibility issue in plaintiff’s favor.

       Accordingly, for the above reasons, and because “a court may set aside the verdict only if

there exists such a complete absence of evidence supporting the verdict that the jury’s findings

could only have been the result of sheer surmise and conjecture, or the evidence in favor of the

movant is so overwhelming that reasonable and fair minded persons could not arrive at a verdict

against it,” Cash v. County of Erie, 654 F.3d at 333, judgment as a matter of law in favor of

defendants is unwarranted and improper.

II.    Motion for New Trial

       Defendants argue they are entitled to a new trial because (i) the jury’s verdict was against

the weight of the credible evidence and (ii) plaintiff’s counsel engaged in improper and

prejudicial misconduct during the trial.



                                                   7
      Case 7:17-cv-00539-VB-AEK Document 161 Filed 10/20/20 Page 8 of 18




       The Court disagrees.

       A.         Legal Standard

       A “court may, on motion, grant a new trial on all or some of the issues . . . after a jury

trial, for any reason for which a new trial has heretofore been granted in an action at law in

federal court.” Fed. R. Civ. P. 59(a)(1)(A).

       Whether to grant a new trial pursuant to Rule 59 is in the district court’s sound discretion.

Sequa Corp. v. GBJ Corp., 156 F.3d 136, 143 (2d Cir. 1998). “[F]or a district court to order a

new trial under Rule 59(a), it must conclude that the jury has reached a seriously erroneous result

or the verdict is a miscarriage of justice, i.e., it must view the jury’s verdict as against the weight

of the evidence.” Manley v. AmBase Corp., 337 F.3d 237, 245 (2d Cir. 2003). In other words,

“[a] court considering a Rule 59 motion for a new trial . . . should only grant such a motion when

the jury’s verdict is egregious.” DLC Mgmt. Corp. v. Town of Hyde Park, 163 F.3d 124, 134

(2d Cir. 1998).

       In considering whether a jury’s verdict is against the weight of the evidence such that a

new trial is warranted, the district judge is “free to weigh the evidence and assess the credibility

of the witnesses and need not view [the evidence] in the light most favorable to the verdict

winner.” Scherer v. Kane, 284 F. App’x 850, 854 (2d Cir. 2008) (summary order). Indeed,

“[t]he court must consider [any purported] error in light of the entire record when evaluating

whether a new trial is warranted.” Ojeda v. Metro. Transp. Auth., 2020 WL 4497843, at *6

(S.D.N.Y. Aug. 3, 2020).




                                                   8
      Case 7:17-cv-00539-VB-AEK Document 161 Filed 10/20/20 Page 9 of 18




       B.      Weight of Credible Evidence

       For the reasons discussed above, 2 the jury did not reach an erroneous result in light of the

trial evidence, nor a verdict that signifies a miscarriage of justice. Contrary to defendants’

arguments that plaintiff’s account of the April 11, 2015, incident was “fantastic and vague,” and

“unsupported” by the record (Doc. #147 at 11), there exists credible evidence that Sgt. Osborne

and C.O.s Ernst, Hennig, and Snedeker used excessive force against plaintiff as the jury

concluded had occurred. Moreover, defendants’ claim that plaintiff failed to describe details of

the April 11 incident falls well short given plaintiff’s testimony about the events that transpired

from when he was escorted from his cell to the F&G Corridor to speak with Sgt. Osborne.

Indeed, given the conflicting evidence presented at trial, the jury concluded plaintiff’s testimony

and other credible record evidence supported plaintiff’s version of events, not defendants’.

       C.      Counsel’s Conduct

       Defendants further contend a new trial is warranted on the basis that plaintiff’s counsel

engaged in improper and prejudicial misconduct during the trial. Specifically, defendants argue

plaintiff’s counsel made false statements to the Court to procure plaintiff’s rebuttal testimony,

made numerous inflammatory and testimonial misrepresentations, and blatantly appealed to the

sympathy of the jury.

       The Court disagrees.

       When considering a motion for a new trial premised on the alleged misconduct of

opposing counsel, the court must consider the claim “in the context of the trial as a whole,

examining, among other things, the totality of the circumstances, including the nature of the


2
       See infra § I.B.


                                                  9
     Case 7:17-cv-00539-VB-AEK Document 161 Filed 10/20/20 Page 10 of 18




comments, their frequency, their possible relevancy to the real issues before the jury, and the

manner in which the parties and the court treated the comments.” Okraynets v. Metro. Transp.

Auth., 555 F. Supp. 2d 420, 429 (S.D.N.Y. 2008).

       “Obviously not all misconduct of counsel taints a verdict to such a degree as to warrant a

new trial.” Pappas v. Middle Earth Condo. Ass’n, 963 F.2d 534, 540 (2d Cir. 1992). Rather, a

new trial is warranted only “when the conduct of counsel . . . causes prejudice to the opposing

party and unfairly influences a jury’s verdict.” Id. “Trial courts possess broad discretion to

determine when the conduct of counsel is so improper as to warrant a new trial.” Matthews v.

CTI Container Trans. Int’l Inc., 871 F.2d 270, 278 (2d Cir. 1998).

       During the trial, plaintiff’s counsel sought to re-call plaintiff to testify that he did not

know the identities of all of the individuals involved in the April 11, 2015, use of force incident

before he filed this case. The Court sustained defense counsel’s objection to such additional

testimony. Plaintiff’s counsel further proffered that plaintiff would testify on rebuttal that he was

not on medication or any medication roster on April 11, that when he had visited the infirmary in

the past, the infirmary documented the issuance of medication to plaintiff, and that if plaintiff

had gone to the infirmary on April 11, his housing block would have been aware of this.

Plaintiff’s counsel argued rebuttal was necessary to address defendants’ asserted defense that

“plaintiff could have ended up in the recreation yard” even though he was on recreation

restriction. (Tr. at 608–09). Over defense counsel’s objection, the Court allowed plaintiff a brief

rebuttal, comprising four questions consistent with plaintiff’s counsel’s proffer.

       Although perhaps cumulative, plaintiff’s rebuttal testimony did not so prejudice

defendants or have a profound effect on the jury such that a new trial is warranted. Indeed,



                                                  10
     Case 7:17-cv-00539-VB-AEK Document 161 Filed 10/20/20 Page 11 of 18




defense counsel cross-examined plaintiff following his direct testimony on rebuttal, during which

plaintiff acknowledged, albeit reluctantly, that it was possible for him to escape from a prison—

in light of the fact that he had done so in the past—and also that on several occasions he had

been found “out of place” in prison. (Tr. at 613).

        Defendants also argue they were unfairly precluded from introducing evidence to rebut

plaintiff’s contention that his housing block would have had a record that he joined the infirmary

escort on April 11, 2015, if he had in fact done so, because a defense witness who had testified

the day before was not available to be re-called following plaintiff’s rebuttal testimony. Yet

defendants did not raise this issue at trial, or object to plaintiff’s testimony in this regard, or seek

to re-call the witness in question. Accordingly, the Court is not persuaded by this argument or

that defendants were unfairly prejudiced by plaintiff’s rebuttal testimony.

        Defendants further contend plaintiff’s counsel’s summation was improper and warrants a

new trial.

        Following plaintiff’s counsel’s summation and a brief recess, defense counsel moved to

strike plaintiff’s counsel’s summation. The Court denied the application, concluding plaintiff’s

counsel’s summation was not “unreasonable or excessive,” and noting defense counsel did not

object to the summation when given. (Tr. at 732).

        Upon careful review of plaintiff’s counsel’s summation (see Tr. at 676–703), the Court

confirms its earlier ruling and concludes the summation did not severely prejudice defendants,

and, accordingly, does not warrant a new trial. In his summation, plaintiff’s counsel submitted

the record evidence supported plaintiff’s theory of the case, recounted evidence of plaintiff’s




                                                   11
       Case 7:17-cv-00539-VB-AEK Document 161 Filed 10/20/20 Page 12 of 18




disciplinary history, and requested the jury to consider their common knowledge on certain

issues in determining the facts and the credibility of the witnesses.

        Moreover, the Court instructed the jury, following counsel’s summations, that

“[a]rguments by the attorneys are not evidence, because the attorneys are not witnesses. What

they have said to you in their opening statements and their summations is intended to help you

understand the evidence to reach your verdict. If your recollection of the evidence differs from

the statements made by the lawyers in their opening statements or summations, it is your

recollection that controls.” (Tr. at 718–19). The Court further instructed the jury: “Discuss and

weigh your respective opinions dispassionately, without regard to sympathy, without prejudice

or favor toward any party, and adopt that conclusion which in your good conscience appears to

be in accordance with the truth.” (Id. at 725). The Court presumes the jury followed these

instructions. Accordingly, the Court is not persuaded by defendants’ contentions.

        The Court is also unpersuaded by defendants’ argument that plaintiff’s counsel engaged

in other improper, prejudicial conduct that warrants a new trial. Throughout the trial, defense

counsel objected to certain questions posed by plaintiff’s counsel, the Court responded to each

objection individually, and the Court sustained defense counsel’s objections when appropriate.

        Accordingly, the Court rejects defendants’ contention that the cumulative effect of

plaintiff’s counsel’s alleged misconduct during the proceedings substantially prejudiced

defendants and warrants a new trial.

III.    Vacatur or Remittitur of Damages Awards

        Defendants argue that if the jury’s verdict is upheld, the compensatory damages award

should be vacated or remitted because it is unsupported by the record evidence, and that the



                                                 12
     Case 7:17-cv-00539-VB-AEK Document 161 Filed 10/20/20 Page 13 of 18




jury’s punitive damages awards should be vacated or remitted because they are unsupported by

the record evidence and excessive.

       The Court disagrees.

       “While is it properly within the province of the jury to calculate damages, there is an

upper limit, and whether that has been surpassed is not a question of fact with respect to which

reasonable persons may differ, but a question of law.” MacMillan v. Millenium Broadway

Hotel, 873 F. Supp. 2d 546, 559 (S.D.N.Y. 2012).

       A.      Compensatory Damages

       “A plaintiff in an action pursuant to 42 U.S.C. § 1983 . . . is entitled to compensatory

damages for pecuniary loss, humiliation, injuries, damage to reputation, mental anguish and

suffering.” Manganiello v. Agostini, 2008 WL 5159776, at *18 (S.D.N.Y. Dec. 9, 2008) (citing

Memphis Cmty. Sch. Dist. v. Stachura, 477 U.S. 299, 306 (1986)). “To recover compensatory

damages . . . , a plaintiff must prove that his injuries were proximately caused by the

constitutional violation.” Gibeau v. Nellis, 18 F.3d 107, 110 (2d Cir. 1994).

       “With respect to a compensatory damages award, ‘[i]f a district court finds that a verdict

is excessive, it may order a new trial, a new trial limited to damages, or, under the practice of

remittitur, may condition a denial of a motion for a new trial on the plaintiff’s accepting damages

in a reduced amount.’” Guzman v. Jay, 303 F.R.D. 186, 196 (S.D.N.Y. 2014) (quoting Lee v.

Edwards, 101 F.3d 805, 808 (2d Cir. 1996)).

       In this case, the Court instructed the jury that compensatory damages may be awarded for

“any injury, physical or emotional, that you find Plaintiff has proven he actually sustained as a

proximate result of the misconduct.” (Tr. at 715). The Court further noted there exists “no



                                                 13
     Case 7:17-cv-00539-VB-AEK Document 161 Filed 10/20/20 Page 14 of 18




requirement that evidence of the monetary value of such intangible things as pain and suffering

be introduced into evidence,” but that “to recover damages for such injuries, the Plaintiff must

present credible evidence regarding such injuries.” (Id.). Moreover, the Court informed the jury

that compensatory damages may be awarded for emotional harm “during and after the events

complained of,” that evidence of “medical treatment for an emotional injury, while helpful, is not

required,” and that “Plaintiff must present credible evidence showing such emotional harm” for a

damages award for such harm to be reasonable. (Id.).

       Here, the jury’s $75,000 compensatory damages award is reasonable in light of the jury’s

assessment of the credible evidence, as discussed herein. The jury credited plaintiff’s testimony

and concluded Sgt. Osborne and C.O.s Ernst, Hennig, and Snedeker used excessive and

unwarranted force against plaintiff in the F&G Corridor on April 11, 2015, causing plaintiff to

sustain documented physical injuries. Moreover, that the jury found against Sgt. Osborne and

C.O.s Ernst, Hennig, and Snedeker with regard to what transpired in the F&G Corridor, yet

found in favor of C.O.s Freeman and Morel with regard to other alleged incidents of excessive

force following the F&G Corridor incident, demonstrates the jury attributed plaintiff’s physical

injuries to the conduct of Sgt. Osborne and C.O.s Ernst, Hennig, and Snedeker. Moreover,

plaintiff testified he experienced emotional harm following the incident in that he was fearful of

further excessive force incidents and had difficulty sleeping.

       For these reasons, the jury’s $75,000 compensatory damages award is supported by

credible record evidence and not “clearly outside the maximum limit of a reasonable range.” See

Guzman v. Jay, 303 F.R.D. at 197.




                                                14
     Case 7:17-cv-00539-VB-AEK Document 161 Filed 10/20/20 Page 15 of 18




       B.      Punitive Damages

       “Punitive damages are available in a § 1983 action ‘when a defendant’s conduct is shown

to be motivated by an evil motive or intent or when it involved reckless or callous indifference to

the federally protected rights of others.” Thomas v. Kelly, 903 F. Supp. 2d 237, 265 (S.D.N.Y.

2012). “Although a jury as wide discretion, a district court may refuse to uphold a punitive

damage award when the amount is ‘so high as to shock the judicial conscience and constitute a

denial of justice.’” Id. at 265–66 (quoting Lee v. Edwards, 101 F.3d at 808). The Second Circuit

instructs that “[i]n gauging excessiveness, [courts] must keep in mind the purpose of punitive

damages: to punish the defendant and to deter him and others from similar conduct in the

future.” Lee v. Edwards, 101 F.3d at 809.

       “In determining whether a punitive damages award is excessive, federal trial courts

reviewing a jury’s verdict should relate the facts of the underlying case, construed in the light

most favorable to the nonmoving party, to the three guideposts used by the Supreme Court in

BMW of North America, Inc. v. Gore, 517 U.S. 559, 116 S. Ct. 1589, 134 L.Ed.2d 809 (1996).”

Thomas v. Kelly, 903 F. Supp. 2d at 266. These three guideposts are the: (i) “degree of

reprehensibility” of the defendant’s conduct; (ii) “disparity between the harm or potential harm

and the punitive damages award”; and (iii) “difference between the remedy and the civil

penalties authorized or imposed in comparable cases.” DiSorbo v. Hoy, 343 F.3d 172, 186 (2d

Cir. 2003) (citing BMW of N. Am., Inc. v. Gore, 517 U.S. at 574–75).

       With respect to the first factor, “certain aggravating factors that are associated with

particularly reprehensible conduct and contribute to the sense some wrongs are more

blameworthy than others” include “whether a defendant’s conduct was violent or presented a



                                                 15
     Case 7:17-cv-00539-VB-AEK Document 161 Filed 10/20/20 Page 16 of 18




threat of violence” and “whether a defendant acted with deceit or malice as opposed to acting

with mere negligence.” Lee v. Edwards, 101 F.3d at 809. Moreover, this first factor is

“[p]erhaps the most important indicium of the reasonableness of a punitive damages award.”

BMW of N. Am., Inc. v. Gore, 517 U.S. at 575.

       Here, the evidence at trial supports a finding that defendants’ conduct was particularly

reprehensible. The jury found Sgt. Osborne and C.O.s Ernst, Hennig, and Snedeker used

excessive force to violently beat and subdue plaintiff for declining to discuss with Sgt. Osborne

plaintiff’s conversation with an OSI investigator. “This was not an act of mere negligence; it

was an assault intended to cause” plaintiff physical and emotional harm. See Jackson v. Tellado,

2018 WL 4043150, at *7 (E.D.N.Y. Aug. 24, 2018). The evidence credited by the jury

demonstrates the extreme reprehensibility of defendants’ conduct.

       With respect to the second guidepost, “[c]ourts often consider the ratio of the punitive

damages award to the compensatory award, and consider whether that ratio is reasonable in the

circumstances of the case.” Thomas v. Kelly, 903 F. Supp. 2d at 267. “The Supreme Court has

repeatedly stressed the impossibility of making any bright-line test as the propriety of the ratio

can vary enormously with the particular facts of the case.” Id. Indeed, “in cases of very small

injury but very reprehensible conduct, the appropriate ratios can be very high.” Id.

       Although courts have held that a 4:1 ratio “might be close to the line of constitutional

impropriety,” “a ratio higher than 4:1 may comport with due process in cases where a

particularly egregious act” at issue does not appear to be have been measured within the awarded

compensatory damages. See Rosas v. Balter Sales Co., 2018 WL 3199253, at *11 (S.D.N.Y.




                                                 16
     Case 7:17-cv-00539-VB-AEK Document 161 Filed 10/20/20 Page 17 of 18




June 29, 2018) (citing State Farm Mut. Auto Ins. Co. v. Campbell, 538 U.S. 408, 424–25

(2003)).

          Despite defendants’ arguments to the contrary, here, the ratio between the punitive and

compensatory damages awards (7.67:1) does not “shock the judicial conscience.” Lee v.

Edwards, 101 F.3d at 808. Clearly, the jury concluded plaintiff was punched, stomped, and

beaten without provocation. Furthermore, in crediting plaintiff’s version of events, the jury

plainly discredited the defendants’ testimony and other record evidence, and concluded

defendants lied to cover up their use of unprovoked, excessive force against plaintiff, an inmate

in their charge.

          The jury’s varying punitive damages awards against each defendant further demonstrates

the jury’s careful discrimination as to the evidence, and that the jury separately weighed each

defendant’s conduct in view of his individual culpability. Moreover, the ratio of punitive

damages to compensatory damages for each individual defendant is less than 4:1 in each case.

          Finally, the total punitive damages award, $575,000, rendered against the four defendants

in varying amounts ranging from $50,000 to $275,000, is reasonable under the circumstances

when compared to similar excessive force cases. See, e.g., Jackson v. Tellado, 2018 WL

4043150, at *9 (collecting cases and discussing punitive damages awards in excessive force

cases).

          In short, the punitive damages awards were neither unsupported by the record evidence

nor excessive.




                                                  17
     Case 7:17-cv-00539-VB-AEK Document 161 Filed 10/20/20 Page 18 of 18




                                             CONCLUSION

       Defendants’ motion for judgment as a matter of law pursuant to Rule 50(b), or, in the

alternative, for a new trial pursuant to Rule 59, or to vacate or remit the damages awards, is

DENIED.

       The Clerk is instructed to terminate the motion. (Doc. #146).

Dated: October 20, 2020
       White Plains, NY

                                              SO ORDERED:



                                              ____________________________
                                              Vincent L. Briccetti
                                              United States District Judge




                                                18
